PER CURIAM.
The claimant sustained a back injury in November, 1976, in a fall incurred while in the cause and scope of his employment. After a determination by the Workers’ Compensation Board closing the claim without any permanent disability award, the claimant requested a hearing. The referee and the Board awarded permanent total disability. SAIF appealed to the Court of Appeals, which reversed in a per curiam opinion, stating that the claimant was permanently and totally disabled before he sustained his November, 1976 injury. We granted claimant’s petition for review.
In granting the petition for review this court believed it could consider the question of whether or not the Oregon Workers’ Compensation statutes will allow a permanent and total disability award to one who has previously been awarded permanent total disability status in the state of California.1
However, after oral arguments plus an examination of the record and the transcript and the briefs in the Court of Appeals, it appears that the record does not show what type of award the claimant received in California. The record is so inconclusive that we are unable to reach the issue upon which we granted review. For this reason we consider the petition to have been improvidently granted. See Fitch v. Public Welfare Division, 279 Or 297, 567 P2d 117 (1977).
Petition dismissed as improvidently granted.

 Claimant had suffered a compensable injury in California in 1964 and received workmen’s compensation benefits until 1974 and also received disability benefits from Social Security and the Veterans’ Administration.